Reversed and Remanded and Memorandum Opinion filed June 30, 2015.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-14-01014-CV

     BILL & ELIZABETH FISHER D/B/A SARANAC OAKS RANCH,
                          Appellants
                                      V.
   ULTIMATE KOBE BEEF, L.L.C., CHAMPION GENETICS, INC.,
  ALLISON MAE GODWIN AND BRUCE R. HEMMINGSEN, Appellees

                  On Appeal from the 405th District Court
                         Galveston County, Texas
                    Trial Court Cause No. 12-CV-0343

                MEMORANDUM                    OPINION


      This is an appeal from a judgment signed October 3, 2014. On June 2, 2015,
2015, appellants Bill and Elizabeth Fisher d/b/a Saranac Oaks Ranch, joined by
appellees/cross-appellants Ultimate Kobe Beef, L.L.C., Allison Mae Godwin and
Bruce R. Hemmingsen filed a motion to sever and remand their appeal pursuant to
a settlement agreement. See Tex. R. App. P. 42.1. The motion was granted and an
order issued June 18, 2015, severing the appeal filed by Kings High Ranch,
L.L.C. 1

      Accordingly, we now reverse those portions of the trial court’s judgment
against Bill and Elizabeth Fisher d/b/a Saranac Oaks Ranch and against Ultimate
Kobe Beef, L.L.C., Allison Mae Godwin and Bruce R. Hemmingsen and remand
this cause to the trial court for entry of an Agreed Final Judgment, consistent with
a settlement agreement between these parties. See TEX. R. APP. P. 42.1.



                                             PER CURIAM

Panel consists of Justices Christopher, Brown and Wise.




      1
          Now appeal number 14-15-00514-CV; Kings High Ranch, L.L.C. v. Ultimate Kobe
Beef, L.L.C., Champion Genetics, Inc., Allison Mae Godwin and Bruce R. Hemmingsen.

                                         2